Citation Nr: 0605717	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased evaluation greater than 30 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim of entitlement to an increased 
evaluation greater than 30 percent for bilateral pes planus.  
In September 2004, the Board remanded the case to the RO for 
additional evidentiary development.  Thereafter, the 30 
percent evaluation for bilateral pes planus was confirmed and 
continued in a January 2006 rating decision.  Afterwards, the 
case was returned to the Board and the veteran now continues 
his appeal.


FINDINGS OF FACT

Bilateral pes planus is currently manifested by flat feet, 
deformity due to hammertoes, and accentuated pain on use with 
recurrence of callosities on both feet.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran's claim for a rating increase for bilateral pes 
planus was received in October 2002.  He was notified of the 
provisions of the VCAA in correspondence dated in November 
2002, September 2004, and May 2005.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Board has remanded the case in September 2004 so that the RO 
could undertake efforts to obtain copies of outstanding 
medical records identified by the veteran as being relevant 
to his claim.  The Board notes that the RO has made good 
faith attempts to obtain these records pursuant to the 
remand.  The veteran has also not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been duly notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
are thus deemed to have been fulfilled.  

Factual Background

The history of the veteran's claim shows that he was granted 
service connection for bilateral pes planus by rating 
decision of November 1946.  A 30 percent evaluation was 
assigned in a March 1996 rating decision.  The present appeal 
stems from an October 2002 claim for a rating increase for 
bilateral pes planus.

The findings of a December 2002 VA podiatric examination show 
that the veteran's feet were essentially flat but 
demonstrated a low arch.  No valgus deformity or squeeze 
tenderness was noted on either foot.  The left forefoot 
displayed a nontender callus on the midline of the plantar 
surface.  The diagnosis was flat feet.
The transcript of a December 2003 RO hearing shows that the 
veteran testified, in pertinent part, that he experienced 
constant bilateral foot pain from his pes planus condition 
and that he did not receive much relief from using orthotic 
shoes and inserts.  He stated that he was not able to use 
pain medication for his foot symptoms because they were 
counter-prescribed by medications that he used for his other 
medical disabilities.  He reported that he wore slippers 
because walking barefoot was especially painful for him, and 
that his incontinence aggravated his foot pain because of his 
need to wake up several time per night and walk to the 
lavatory to use the toilet.  The veteran indicated that he 
received occasional treatment for foot calluses which 
involved cutting the calluses and then bandaging the foot.

In a January 2004 statement, L.N.R., M.D., reported treating 
the veteran for bilateral foot calluses and a keratoma of his 
left foot.  Dr. R.'s opinion was that these conditions were 
related to the veteran's military service and that he 
experienced a great deal of difficulty walking because of 
them.

VA medical reports dated in 2003 - 2004 show that the veteran 
was seen on several occasions for treatment of bilateral foot 
pain.  According to a March 2003 treatment report, the 
veteran was provided orthopedic shoes but did not use them 
because he felt that they were too heavy.  The reports notd 
that the veteran did not demonstrate good compliance with 
using the orthotic prescribed.  Physical examination of his 
feet shows that his pes planus was manifested by flat arches, 
the presence of Taylor's bunions, hammertoes, and thickened 
skin over the metatarsal heads.  His sensation in both feet 
was intact.  Pain medication was prescribed for his chronic 
foot pain.  In July 2004, he appeared for treatment wearing 
improvised footwear to accommodate his flat feet, described 
as old shoes with parts of the toe box cut out and the 
insides stuffed with paper towels.  According to the report, 
the veteran asked the physician not to prescribe orthotics as 
he did not want to incur the costs of the orthotics.  The 
reports also indicate that there may have also been a 
dementia-related preoccupation with his feet.  An August 2004 
VA treatment report shows that a thick callus on the ball of 
one foot was observed.  X-rays revealed osteoporosis in the 
bones of both feet.  Nightly epsom salt soaks were 
prescribed.

In a statement received in September 2004, podiatrist R.W.C., 
D.P.M., reported that he treated the veteran in August 2004 
for left foot pain associated with a diagnosis of capsulitis.  
X-rays films of the left foot were negative for osseous 
pathology.  Treatment involved debridement of hyperkeratotic 
tissue and application of pressure padding.  Prescription of 
orthotics was planned for the future.  VA treatment reports 
dated in 2005 show that the veteran was treated on several 
occasions for complaints of bilateral foot pain.  Calluses on 
both feet were observed.  Private treatment reports dated in 
2005 also show treatment for an infected nail of the left 3rd 
toe.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  

527
6
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, 
not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, 
characteristic callosities:

  Bilateral
30

  Unilateral
20
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

The Board has reviewed the objective medical evidence and, 
applying the facts of the case to the rating schedule, finds 
that it does not support the assignment of an evaluation 
greater than 30 percent for the veteran's service-connected 
bilateral pes planus.  The current symptomatology associated 
with the veteran's flat feet are contemplated in the criteria 
for a 30 percent evaluation, including clear evidence that 
there is deformity due to hammertoes and that he experiences 
accentuated pain on use with recurrence of callosities on 
both feet.  However, the bilateral pes planus does not meet, 
nor does it more closely approximate, the criteria for 
pronounced flat feet that would warrant the assignment of a 
50 percent evaluation.  

Examinations of the veteran's feet do not show marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-Achilles on manipulation.  VA examination in December 
2002 shows that there was no valgus deformity or squeeze 
tenderness affecting either foot.  To the extent that the 
veteran has reported that his foot symptoms are not improved 
by orthopedic shoes or appliances, the pertinent medical 
reports indicate that he did not comply with his treating 
physicians' prescription to use the prescribed orthotic 
devices provided for his disability.  He asked not be 
provided with them for purposes of saving his own funds, or 
declined to use them because he found them to be too 
inconvenient and "heavy."  Therefore, because it is evident 
that his refusal to use the orthotics is voluntary and there 
is no objective evidence demonstrating that orthopedic shoes 
or appliances confer no benefit towards improving his 
bilateral foot symptoms despite proper use, the Board 
concludes that the veteran's bilateral pes planus has failed 
to meet the criteria for a 50 percent evaluation.  His claim 
for a rating increase in thus denied.  

Because the evidence in this case is not approximately 
balanced with respect to the merits of this claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

An increased evaluation greater than 30 percent for bilateral 
pes planus is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


